Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant response on 12/21/2020 has been fully considered and not persuasive. The rejections in the Non-Final Action on 9/21/2020 are maintained. None of the claims has been amended. This action addresses all claims including examiner’s response to applicant’s remarks.
In the remarks, applicant argued that:
a) Park does not show, teach, use, or describe both a micro-BTB confidence counter and a micro-BTB misprediction rate counter.
b) Park’s SO and S3 are not separate counters, but states on a single counter. Therefore, even if in arguendo the un-numbered and un-named counter of Park is used by the PTO to map to either the micro-BTB confidence counter and a micro-BTB misprediction rate counter, it is impossible for the counter to simultaneously measure both the confidence level and the mis-prediction rate as required by Assignee's claims.
c) The rejection of these claims is also traversed. (Claims 6, 15 rejected under 35 U.S.C. 103 over Park et al. (20070239974) in view of Lee (20010021974)).
Examiner’s response
As to applicant’s remark a) and b) above, applicant’s claim never recites that the micro-BTB confidence counter and a micro-BTB misprediction rate counter are separate physical counters. In fact, the claim (e.g. see independent claim 1) never recites the two counters simultaneously measure both the confidence level and the mis-prediction rate. Applicant is CCPA In re Lundenberg & Zuschlag, 113, USPQ 530, 534 (1957)).  
Nevertheless, Park teaches clearly that in another embodiment, “we use a confidence table, which will be accessed by indirect branches.  Each entry in the confidence table has a counter, whose value varies from zero to N.” (See para [0024], emphasis added, already cited to applicant in the Non-Final Action, Page 5, line 3 on 9/21/2020). This confidence table is referring to Table 1 as shown in para [0026]. There are four entries S0, S1, S2, and S3 in Table 1. According to Park, each of the entries in the table has a counter. Therefore, Park teaches more than one counter. For example, the entry S0 is a counter, and the entry S3 is another counter. The two counters (S0 and S3) are used simultaneously (See the EP 108 is used to choose a predicted target on the counter values (micro-BTB confidence counter [counter S3: F3(N)-N] and the micro-BTB misprediction rate counter [counter S0: 0-F1(N)-1]); the low value will indicate BTB is a better predictor while the high counter value will indicate NBTT predictor performs better). It is for this reason, applicant’s remark that Park has a single counter is incorrect. 
As to applicant’s remark c), applicant did not present specific argument regarding to the rejection. The rejection has been maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	
	
Claim(s) 1,2,5,7,8,9,10,11,14,16,17,18,19,20 is/are rejected under 35 U.S.C. 102a (1) as being anticipated by Park et al. (20070239974).
As to claim 1, Park teaches an apparatus comprising (see fig.1): 
a main-branch target buffer (BTB) (see Branch Target Buffer BTB [102]; para [0012], the existing BTB); 
a micro-BTB [NBTT 106] separate from and smaller than the main-BTB [BTB 102], and configured to produce prediction information [nbtt-target] associated with a branching instruction [branch](see para [0012], the Branch Hashing Function (BHF) used to index a 
Next Branch Target Table (NBTT) 106 which will predict the next target of a branch; para [0015], the use of the NBTT 106 which is a correlation table storing the potential branch targets, based on the history of the branch. See also Park teaches in para [0012], an apparatus 100 predicts multiple targets for a single branch using a plurality tables to enhance an existing predictor branch target buffer (BTB) 102, described in prior art. The EP table 108 is used to further enhance the efficiency of storing entries in the tables, thus making it possible to have the same prediction accuracy with smaller tables than comparable tables with more entries. See also the NBTT is used (or in support) for storing potential branch targets based on a history 
a micro-BTB confidence counter [counter S3: F3(N)-N] configured to measure a correctness of the prediction information produced (e.g. the confidence of predicting a target) by the micro-BTB [NBTT 106] (see para [0028], if the counter value belongs to S0 (or to S3), then we can assume that BTB 102 (or NBTT 106) has very high confidence in predicting a target for the current branch.  Hence, we are going to use the result from BTB 102 (or NBTT 106). Note: each count state Sn is a counter); 
a micro-BTB misprediction rate counter [counter S0: 0-F1(N)-1] configured to measure a rate of mispredictions produced by the micro-BTB [NBTT 106] (see para [0028], if the counter value belongs to S0 (or to S3), then we can assume that BTB 102 (or NBTT 106) has very high confidence in predicting a target for the current branch.  Hence, we are going to use the result from BTB 102 (or NBTT 106); Note: the low counter state, such as S0 indicates that NBTT 106 is not predicting well, i.e. high number of mispredictions by NBTT 106. Therefore, the BTB 102 is being used in place of NBTT 106, para [0030]. Note: each count state Sn is a counter); and 
a micro-BTB enablement circuit [EP 108] configured to enable a usage of the micro-BTB's prediction information [NBTT_predicted], based, at least in part, upon the values of the micro-BTB confidence counter [counter S3: F3(N)-N] and the micro-BTB misprediction rate counter [counter S0: 0-F1(N)-1] (see EP 108 is used to choose a predicted target on the counter values in para [0023]-[0025]; the low value will indicate BTB is a better predictor while the high counter value will indicate NBTT predictor performs better).

As to claim 5, Park teaches wherein the micro-BTB enablement circuit [EP 108] is configured to enable a usage of the micro-BTB's prediction information[NBTT_predicted]  if the micro-BTB confidence counter [counter S3: F3(N)-N] and the micro-BTB misprediction rate counter [counter S0: 0-F1(N)-1]  indicate that the micro- BTB [NBTT 106] is likely to be a better predictor than the main-BTB [BTB 102]. (See EP 108 is used to choose a predicted target on the counter values in para [0023]-[0025]; the low value will indicate BTB is a better predictor while the high counter value will indicate NBTT predictor performs better).
As to claim 7, Park teaches wherein the apparatus is configured to only update the micro-BTB confidence counter [counter S3: F3(N)-N] and the micro-BTB misprediction rate counter [counter S0: 0-F1(N)-1] during periodic sampling intervals [program running] (see para [0025], when a program or a thread starts, each value in the confidence table can be initialized to a predefined value (i.e., to zero).  The output of the counter can be used to decide the course of action. See the counter is a saturation counter in [0024], i.e. the counter will run to the maximum and reset, and repeat the same pattern).
As to claim 8, Park teaches wherein the micro-BTB enablement circuit [EP 108] is configured to, 
in a first mode [S0], enable the micro-BTB [NBTT 106] to generate prediction information (see a Branch Hashing Function (BHF) used to index a Next Branch Target Table 
the micro-BTB enablement circuit [EP 108] is configured to, in a second mode [S3], enable the micro-BTB to generate prediction information  (see a Branch Hashing Function (BHF) used to index a Next Branch Target Table (NBTT) 106 which will predict the next target of a branch and the system includes a multiplexer 110 activated by the EP 108 to select the output, a predicted target, to present at the output of the system The outputs can be the BTB target or the NBTT target. in [0012]), and the usage of the micro-BTB's prediction information. (See if the counter value belongs to S0 (or to S3), then we can assume that BTB 102 (or NBTT 106) has very high confidence in predicting a target for the current branch.  Hence, we are going to use the result from BTB 102 (or NBTT 106) in para [0028]; see also the  multiplexer 110 activated by the EP 108 to select the output, a predicted target, to present at the output of the system The outputs can be the BTB target or the NBTT target in [0012]).
As to claim 9, Park teaches  wherein the micro-BTB enablement circuit [EP 108] is configured to the usage of the micro-BTB's prediction information [NBTT-predicted] during 
As to claim 10, Park teaches an apparatus comprising: 
a main-branch target buffer (BTB) (see Branch Target Buffer BTB [102]; para [0012], the existing BTB); 
a micro-BTB [NBTT 106] smaller than the main-BTB [BTB 102], and configured to produce prediction information [nbtt-target] associated with a branching instruction [branch](see para [0012], the Branch Hashing Function (BHF) used to index a 
Next Branch Target Table (NBTT) 106 which will predict the next target of a branch; para [0015], the use of the NBTT 106 which is a correlation table storing the potential branch targets, based on the history of the branch. See also Park teaches in para [0012], an apparatus 100 predicts multiple targets for a single branch using a plurality tables to enhance an existing predictor branch target buffer (BTB) 102, described in prior art. The EP table 108 is used to further enhance the efficiency of storing entries in the tables, thus making it possible to have the same prediction accuracy with smaller tables than comparable tables with more entries. See also the NBTT is used (or in support) for storing potential branch targets based on a history 
a main-BTB confidence counter [counter S0: 0-F1(N)-1] configured to measure a correctness of the prediction information produced by the main-BTB; (see para [0028], if the counter value belongs to S0 (or to S3), then we can assume that BTB 102 (or NBTT 106) has very high confidence in predicting a target for the current branch.  Hence, we are going to use the result from BTB 102 (or NBTT 106); Note: the low counter state, such as S0 indicates that the BTB 102 is being used in place of NBTT 106, para [0030]. Note: each count state Sn is a counter);
a main-BTB misprediction rate counter [counter S3: F3(N)-N] configured to measure a rate of mispredictions produced by the micro-BTB; (see para [0028], if the counter value belongs to S0 (or to S3), then we can assume that BTB 102 (or NBTT 106) has very high confidence in predicting a target for the current branch.  Hence, we are going to use the result from BTB 102 (or NBTT 106); Note: the high counter state, such as S3 indicates that the BTB 102 fails to predict, i.e. misprediction, para [0031]. Note: each count state Sn is a counter); and 
a micro-BTB enablement circuit [EP 108] configured to enable a usage of the micro-BTB's prediction information [NBTT_predicted], based, at least in part, upon the values of the main-BTB confidence counter [S0: 0-F1(N)-1] ( toward direction if of S0 if correct in para [0030])  and the main-BTB misprediction rate counter [counter S3: F3(N)-N] ( toward direction of S3 if fails in para [0031]. See EP 108 is used to choose a predicted target on the counter values in 
As to claim 11, Park teaches wherein the micro-BTB enablement circuit [EP 108] is configured compare the values of the main-BTB confidence counter [S0: 0-F1(N)-1] and the main-BTB misprediction rate counter [counter S3: F3(N)-N] against respective threshold values. (See F1(N)-1 ≥0 for S0, and F3(N) ≤ N for S3, Table 1).
As to claim 14, Park teaches wherein the micro-BTB enablement circuit [EP 108] is configured to enable a usage of the micro-BTB's prediction information if the main-BTB confidence counter [S0] and the main-BTB misprediction rate counter [S3] indicate that the micro- BTB [NBTT 106] is likely to be a better predictor than the main-BTB [BTB 102]. (See EP 108 is used to choose a predicted target on the counter values in para [0023]-[0025]; the low value will indicate BTB is a better predictor while the high counter value will indicate NBTT predictor performs better; see the counter will be pushed to the state of S3 if BTB fails in [0031]; see the higher value of the counter, such as S3, the NBTT will be used in Table 1).
As to claim 16, Park teaches wherein the apparatus is configured to only update the main-BTB confidence counter [counter S0: 0-F1(N)-1] and the main-BTB misprediction rate counter [counter S3: F3(N)-N] during periodic sampling intervals (e.g. via the program running, see para [0025], when a program or a thread starts, each value in the confidence table can be initialized to a predefined value (i.e., to zero).  The output of the counter can be used to decide the course of action. See the counter is a saturation counter in [0024], i.e. the counter will run to the maximum and reset, and repeat the same pattern).

As to claim 18, Park teaches a plurality of predictors (e.g. additional NBTT 106) is associated with the micro-BTB [NBTT 106] (additional NBTT 106 not explicitly shown, but see Park teaches in para [0012], an apparatus 100 predicts multiple targets for a single branch using a plurality tables to enhance an existing predictor branch target buffer (BTB) 102, described in prior art. The EP table 108 is used to further enhance the efficiency of storing entries in the tables, thus making it possible to have the same prediction accuracy with smaller tables than comparable tables with more entries. Therefore, additional tables, such as NBTT 106 are also applicable in Park), and wherein the micro-BTB enablement circuit [EP 108] is configured to enable or disable individual ones of the plurality of predictors based, at least in part, upon a sampling of the period. (see the  multiplexer 110 activated by the EP 108 to select the output, a predicted target, to present at the output of the system The outputs can be the BTB target or the NBTT target in [0012]); see EP 108 is used to choose a predicted target on the counter values in para [0023]-[0025]; the low value will indicate BTB is a better predictor while the high counter value will indicate NBTT predictor performs better; see also the two tables (BTB 102, NBTT 106) only illustrate one possible exemplary case of an embodiment of the invention in [0033]).

a front-end logic section [CPU: instruction fetch, decode, cache access, execute, and result writeback] configured to fetch [fetch] and predict [predict] a series of instructions to be executed (see branch target prediction is employed in many processors to predict the target of indirect branch in [0007], see also the instruction fetch, execute by the CPU in [0006] for the background teaching); and 
wherein the front-end logic section comprises (see fig.1 for branch prediction circuit; see the hardware for the branch prediction can be implemented in current processor design in para [0012]): 
a main-branch target buffer (BTB) (see Branch Target Buffer BTB [102]; para [0012], the existing BTB); 
a micro-BTB [NBTT 106] separate from and smaller than the main-BTB [BTB 102], and configured to produce prediction information [nbtt-target] associated with a branching instruction [branch](see para [0012], the Branch Hashing Function (BHF) used to index a Next Branch Target Table (NBTT) 106 which will predict the next target of a branch; para [0015], the use of the NBTT 106 which is a correlation table storing the potential branch targets, based on the history of the branch. See also Park teaches in para [0012], an apparatus 100 predicts multiple targets for a single branch using a plurality tables to enhance an existing predictor branch target buffer (BTB) 102, described in prior art. The EP table 108 is used to further enhance the efficiency of storing entries in the tables, thus making it possible to have the same prediction accuracy with smaller tables than comparable tables with more entries. See also the NBTT is used (or in support) for storing potential branch targets based on a history of the 
a heuristic logic circuit [108][110][confidence table] comprising a plurality of counters [S0-S3] configured to measure the effectiveness of the main-BTB [BTB] and the micro-BTB [NBTT], and based, at least in part, upon plurality of counters [counters S0-S3] (See Table 1, para [0028] teach what to update and what to use based on the corresponding counters S0-S4. Note: each count state Sn is a counter), 
determine whether to enable a usage of the micro-BTB's prediction information [predicted target] (See the multiplexer 110 activated by the EP 108 to select the output, a predicted target, to present at the output of the system. The outputs can be the BTB target or the NBTT target in [0012]); see EP 108 is used to choose a predicted target on the counter values in para [0023]-[0025]; the low value will indicate BTB is a better predictor while the high counter value will indicate NBTT predictor performs better.
As to claim 20, Park teaches wherein the heuristic logic circuit [108][110][confidence table] is configured to compare a prediction accuracy (e.g. if BTB fails, para [0031], see also the comparison of the counter value moving from 0 to N in Table 1)  of the main-BTB [BTB] versus the micro-BTB [NBTT], and compare a moving misprediction rate [push the state into the direction of S3] versus the micro-BTB [NBTT] (see para [0031]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claims 6, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (20070239974) in view of Lee (20010021974).
As to claims 6, 15, Park does not but Lee teaches wherein the apparatus includes a hashed branch predictor circuit [hash logic 54] (fig.2); and 
wherein the micro-BTB confidence counter [saturation counter] is configured to alter the value of the micro-BTB confidence counter [saturation counter] based, at least in part, upon a confidence level [H1] of the hashed branch predictor circuit [hash logic 54] (see the update of the data of a counter selected by input pattern H1 output from the hash logic 54. See also the saturation counter is to indicate the predicted taken and non-taken branch in para [0027][0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to includes a hashed branch predictor circuit, wherein the micro-BTB confidence counter configured to alter the value of the micro-BTB confidence counter based, at least in part, upon a confidence level of the hashed branch predictor circuit, as claimed because one of ordinary skill in the art should be able to recognize the application of a known technique, such as the update of the saturation counter by the select signal of hash logic .
Allowable Subject Matter
Claims 3,4,12,13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the prior art of record further teaches:
a) The respective threshold value for the micro-BTB confidence counter is a value of a main-BTB confidence counter, and the respective threshold value for the micro-BTB misprediction rate counter is a value of a main-BTB misprediction rate counter. (Claim 3, 12)
b) Both the micro-BTB confidence counter and the micro-BTB misprediction rate counter are configured to update in response to a commitment of a branch instruction (Claims 4, 13).
The prior art made of record in the previous action and not relied upon is considered pertinent to applicant's disclosure.  
a) Cai et al (6029228) is cited for the teaching of  a counter for correct and incorrect predictions and multiple BTB tables could be used (see col.13, lines 62-67, col.14, lines 1-15, col.15,  lines 53-59).
b) Bonanno et al. (20030212882) is cited for the teaching of a main BTB [BTB  140] and a micro BTB [MTT 150] which contains only target branches (see para [0010][0020][0025],fig.1 [140][150]).
All references cited in this action were already cited in the previous action.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H PAN whose telephone number is (571)272-4172.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571 272 4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DANIEL H. PAN
Examiner
Art Unit 2182



/DANIEL H PAN/Primary Examiner, Art Unit 2182